DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
 					Response to Arguments
Applicant’s arguments with respect to newly amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Allowable Subject Matter
Claims 3,12-13, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of reference, alone or in combination, does not disclose the claimed system for air-conditioning and hot-water supply wherein the increase request is predicated on when said request occurred during said heating operation and is a request for lowering a target temperature of an indoor unit which was in said indoor-unit cooling operation prior to the start of said heating operation
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2011/0302949) and Cawley (US 5,269,153).
Regarding claim 1, Honda discloses a system for air-conditioning and hot-water supply (Figures 1,9,12) configured to alternatively  perform a cooling operation and a heating operation, comprising: an outdoor unit (2) having a compressor (21) and an outdoor heat exchanger (24); a plurality of indoor units (10a,b, 6), each of which is connected to the outdoor unit and includes an indoor heat exchanger (101a,101b), each indoor unit being configured to control a room temperature ([0099]); a hot-water supply unit (4a) connected to the outdoor unit so as to be arranged in parallel to the plurality of indoor units and including a refrigerant-water heat exchanger; and a controller (77a) configured to monitor an occurrence of a hot-water request for hot-water supply from the hot-water supply unit during the cooling operation performed at at least one of the plurality of indoor units (S2, Figure 2, [0139-0140]), and then to stop the cooling operation performed at the at least one of the plurality of indoor units and to start the heating operation in accordance with the hot-water request (S7-S9, Figure 2); wherein the controller is further configured to monitor an occurrence of an indoor-unit request from any one of the plurality of indoor units; and the controller is further configured to stop the heating operation and to resume said cooling operation where said indoor-unit request is an increase request for an increase of load of said cooling operation (S2-S4, performs cooling after request time tm1) to reduce the room temperature, but not that the controller is further configured to determine that the increase request has occurred where said indoor-unit request occurred during said heating operation is a cooling request for a cooling operation and is from an indoor unit whose status has changed from turned-off into turned- on.  
However, Cawley (C) discloses a heating and cooling system (Abstract), wherein the controller (100) is further configured to determine that the increase request (C4, L 27-42, via the thermostat) has occurred where said indoor-unit request occurred during said heating operation is a cooling request (Mode 1, Table 1) for a cooling operation and is from an indoor unit whose status has changed from turned-off into turned-on. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to program the controller to interpret the need for additional cooling in order to provide a comfortable environment for the occupant while hot water is being drawn, which would limit the cooling capacity of the system
As a clarification, in the opinion of the Office, the amended claim language does not affect the prior rejection because the prior art utilizes a thermostat.
 A thermostat is a switch that either activates or deactivates the cooling device, so if the thermostat is set to 78 degrees, and the room temperature is 77 degrees, the cooling device is deactivated, i.e. “turned off”. If the room temperature increases in this time frame, let’s say to 80 degrees, the cooling device is activated, i.e. “turned on” due to the “occurrence” of the temperature increasing in the area. The turning on and off of the cooling device is the transition from two statuses; “turned-off” or “turned-on”.
Regarding claim 5, Honda, as modified,  discloses the system for air-conditioning and hot-water supply according to claim 1, wherein the controller (100) is further configured to determine that the increase request has occurred where said indoor-unit request occurred during said heating operation indicates that a difference between a current room temperature and a target temperature in an area goes beyond a predetermined value, and said indoor-unit request occurred during said heating operation is from an indoor unit which was in said cooling operation prior to the start of said heating operation (C4, L27-42). 
Claims 4, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2011/0302949) and Leete et al. (US 2016/0320093).
Regarding claim 4, Honda discloses a system for air-conditioning and hot-water supply (Figures 1,9,12) configured to alternatively  perform a cooling operation and a heating operation, comprising: an outdoor unit (2) having a compressor (21) and an outdoor heat exchanger (24); a plurality of indoor units (10a,b, 6), each of which is connected to the outdoor unit and includes an indoor heat exchanger (101a,101b), each indoor unit being configured to control a room temperature ([0099]); a hot-water supply unit (4a) connected to the outdoor unit so as to be arranged in parallel to the plurality of indoor units and including a refrigerant-water heat exchanger; and a controller (77a) configured to monitor an occurrence of a hot-water request for hot-water supply from the hot-water supply unit during the cooling operation performed at at least one of the plurality of indoor units (S2, Figure 2, [0139-0140]), and then to stop the cooling operation performed at the at least one of the plurality of indoor units and to start the heating operation in accordance with the hot-water request (S7-S9, Figure 2); wherein the controller is further configured to monitor an occurrence of an indoor-unit request from any one of the plurality of indoor units; and the controller is further configured to stop the heating operation and to resume said cooling operation where said indoor-unit request is an increase request for an increase of load of said cooling operation (S2-S4, performs cooling after request time tm1) to reduce the room temperature, but  not that the controller is further configured to determine that the increase request has occurred where said request occurred during said indoor-unit heating operation is a request for an increase of amount of wind from an indoor unit which was in said cooling operation prior to the start of said heating operation. 
However, Leete discloses a water heater system (Abstract) wherein the controller is further configured to determine that the increase request has occurred where said request occurred during said indoor-unit heating operation is a request for an increase of amount of wind ([0027]) from an indoor unit which was in said cooling operation prior to the start of said heating operation. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to control the airflow across the heat exchanger in order to increase the heat transfer therefrom in order to cool the room faster.
As a clarification directed towards this claim and 11, the controller of Cawley will react and increase the cooling requirement whenever the request is demanded which includes the claimed state, among other states; the modification would be to increase cooling, as suggested by Leete, which is to increase the convective cooling across the heat exchanger coils, using wind or air created by increasing the rotation of a fan or blower.
Regarding claim 11, Honda, as modified, discloses the system for air-conditioning and hot-water supply according to claim 2, wherein the controller is further configured to determine that the increase request has occurred where said request occurred during said heating operation is a request for an increase of amount of wind ([0027]) from an indoor unit which was in said cooling operation prior to the start of said heating operation. 
 Regarding claim 14, Honda, as modified, discloses the system for air-conditioning and hot-water supply according to claim 4, wherein the controller (100) is further configured to determine that the increase request has occurred where said indoor-unit request occurred during said heating operation indicates that a difference between a current room temperature and a target temperature in an area goes beyond a predetermined value, and said indoor-unit request occurred during said heating operation is from an indoor unit which was in said cooling operation prior to the start of said heating operation (C-C4, L27-42). 
Claims 6-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2011/0302949), Cawley (US 5,269,153) and Kim et al. (US 5,331,825).
Regarding claim 6, Honda, as modified, discloses the system for air-conditioning and hot-water supply according to claim 5, but not that each of the plurality of indoor units further includes a sensor, the sensor being configured to detect a current room temperature in a corresponding area and to transmit the detected temperature to the controller.
However, Kim discloses an air conditioning system (Abstract) wherein each of the plurality of indoor units (1) further includes a sensor (2, C3, L28-42), the sensor being configured to detect a current room temperature in a corresponding area and to transmit the detected temperature to the controller (4). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include temperature sensors for each unit in order to better control the environment for the occupants.
Regarding claim 7, Honda, as modified, discloses the system for air-conditioning and hot-water supply according to claim 6, wherein the sensor (2) of at least one of the plurality of indoor units (1, Figure 1) is arranged on or outside of the housing of the corresponding indoor unit. 
Regarding claim 8, Honda, as modified, discloses the system for air-conditioning and hot-water supply according to claim 5, wherein at least one of the plurality of indoor units (1) has an infrared sensor (2, C3, L28-42) as said sensor, the infrared sensor being configured to emit infrared light towards a predetermined position within a corresponding area to detect and transmit the temperature of the predetermined position. 
Regarding claim 15, Honda, as modified, discloses the system for air-conditioning and hot-water supply according to claim 6, wherein at least one of the plurality of indoor units (1) has an infrared sensor (2) as said sensor, the infrared sensor being configured to emit infrared light towards a predetermined position within a corresponding area to detect and transmit the temperature of the predetermined position (Figure 1, C3, L20-27). 
Regarding claim 16, Honda, as modified, discloses the system for air-conditioning and hot-water supply according to claim 7, wherein at least one of the plurality of indoor units (1) has an infrared sensor (2) as said sensor, the infrared sensor being configured to emit infrared light towards a predetermined position within a corresponding area to detect and transmit the temperature of the predetermined position (Figure 1, C3, L20-27). 
Regarding claim 17, Honda, as modified, discloses the system for air-conditioning and hot-water supply according to claim 1, wherein the controller is further configured to determine that the increase request has occurred where said request occurred during said indoor-unit heating operation indicates an increase of people in an area where said cooling operation was performed prior to the start of said heating operation (C3, L28-42). 
Regarding claim 18, Honda, as modified, discloses the system for air-conditioning and hot-water supply according to claim 3, wherein the controller is further configured to determine that the increase request has occurred where said request occurred during said indoor-unit heating operation indicates an increase of people in an area where said cooling operation was performed prior to the start of said heating operation (C3, L28-42). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2011/0302949) and Kim et al. (US 5,331,825).
Regarding claim 9, Honda discloses a system for air-conditioning and hot-water supply (Figures 1,9,12) configured to alternatively  perform a cooling operation and a heating operation, comprising: an outdoor unit (2) having a compressor (21) and an outdoor heat exchanger (24); a plurality of indoor units (10a,b, 6), each of which is connected to the outdoor unit and includes an indoor heat exchanger (101a,101b), each indoor unit being configured to control a room temperature ([0099]); a hot-water supply unit (4a) connected to the outdoor unit so as to be arranged in parallel to the plurality of indoor units and including a refrigerant-water heat exchanger; and a controller (77a) configured to monitor an occurrence of a hot-water request for hot-water supply from the hot-water supply unit during the cooling operation performed at at least one of the plurality of indoor units (S2, Figure 2, [0139-0140]), and then to stop the cooling operation performed at the at least one of the plurality of indoor units and to start the heating operation in accordance with the hot-water request (S7-S9, Figure 2); wherein the controller is further configured to monitor an occurrence of an indoor-unit request from any one of the plurality of indoor units; and the controller is further configured to stop the heating operation and to resume said cooling operation where said indoor-unit request is an increase request for an increase of load of said cooling operation (S2-S4, performs cooling after request time tm1) to reduce the room temperature, but not the controller is further configured to determine that the increase request has occurred where said request occurred during said indoor-unit heating operation indicates an increase of people in an area where said cooling operation was performed prior to the start of said heating operation.
However, Kim discloses an air conditioning system (Abstract) wherein each of the plurality of indoor units (1) wherein the controller is further configured to determine that the increase request has occurred where said request occurred during said indoor-unit heating operation indicates an increase of people in an area where said cooling operation was performed prior to the start of said heating operation (C3, L28-42). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize sensors to sense the heat load of each room, such as that generated by people in order to maintain a comfortable climate.
Regarding claim 10, Honda, as modified, discloses the system for air-conditioning and hot-water supply according to claim 9, further comprising at least one sensor (2, Figure 1) corresponding to at least one of the plurality of indoor units, and configured to detect a number of people in the corresponding area and transmit the detection result to the controller (C3, L20-27). 
Claims 19 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2011/0302949), Cawley (US 5,269,153), Leete et al. (US 2016/0320093), and Kim et al. (US 5,331,825).
Regarding claim 19, Honda, as modified, discloses the system for air-conditioning and hot-water supply according to claim 4, but not that the controller is further configured to determine that the increase request has occurred where said request occurred during said heating operation indicates an increase of people in an area where said cooling operation was performed prior to the start of said heating operation. 
However, Kim discloses an air conditioning system (Abstract) wherein the controller (4) is further configured to determine that the increase request has occurred where said request occurred during said heating operation indicates an increase of people in an area (C3, L28-42) where said cooling operation was performed prior to the start of said heating operation. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application factor in the presence of people in the room in order to better control the environment, because people generate heat which would affect the cooling system.
Regarding claim 20, Honda, as modified, discloses the system for air-conditioning and hot-water supply according to claim 5, wherein the controller is further configured to determine that the increase request has occurred where said request occurred during said heating operation indicates an increase of people in an area (C3, L28-42) where said cooling operation was performed prior to the start of said heating operation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762